STATE OF MICHIGAN

                           COURT OF APPEALS



DEAN TOWARD,                                                        UNPUBLISHED
                                                                    June 23, 2015
               Plaintiff-Appellant,

v                                                                   No. 319858
                                                                    Macomb Circuit Court
CITY OF WARREN, ROBERT AHERNS,                                      LC No. 2012-003474-CD
WILLIAM WILKE, JAMES MATHENY, and
JERE GREEN,

               Defendants-Appellees.


Before: MARKEY, P.J., and OWENS and GLEICHER, JJ.

PER CURIAM.

        Plaintiff appeals by right an order granting summary disposition to defendants, the city of
Warren, Robert Aherns, William Wilke, James Matheny, and Jere Green, with respect to
plaintiff’s Whistleblower Protection Act (“WPA”), MCL 15.361 et seq., intentional infliction of
emotional distress, false imprisonment, and conspiracy and concert of action claims. We affirm.

        This Court reviews de novo as a question of law whether evidence establishes a prima
facie case under the WPA. Roulston v Tendercare (Mich), Inc, 239 Mich. App. 270, 278; 608
NW2d 525 (2000). We also review de novo a trial court’s decision regarding a motion for
summary disposition. Hackel v Macomb Co Comm, 298 Mich. App. 311, 315; 826 NW2d 753
(2012). We must consider the pleadings, admissions, affidavits, and other relevant documentary
evidence of record in the light most favorable to the nonmoving party to determine whether any
genuine issue of material fact exists to warrant a trial when reviewing a motion under MCR
2.116(C)(10). Walsh v Taylor, 263 Mich. App. 618, 621; 689 NW2d 506 (2004). “Summary
disposition is appropriate if there is no genuine issue regarding any material fact and the moving
party is entitled to judgment as a matter of law.” Latham v Barton Malow Co, 480 Mich. 105,
111; 746 NW2d 868 (2008). “A genuine issue of material fact exists when the record, giving the
benefit of reasonable doubt to the opposing party, leaves open an issue upon which reasonable
minds might differ.” West v Gen Motors Corp, 469 Mich. 177, 183; 665 NW2d 468 (2003).




                                                -1-
       We conclude that the trial court properly granted summary disposition to defendants
pursuant to MCR 2.116(C)(10) because plaintiff has failed to demonstrate a genuine issue of
material fact concerning his WPA, intentional infliction of emotional distress, false arrest, and
conspiracy and concert of action claims.1 We will address each claim in turn.

       The WPA provides, MCL 15.362:

               An employer shall not discharge, threaten, or otherwise discriminate
       against an employee regarding the employee’s compensation, terms, conditions,
       location, or privileges of employment because the employee, or a person acting on
       behalf of the employee, reports or is about to report, verbally or in writing, a
       violation or a suspected violation of a law or regulation or rule promulgated
       pursuant to law of this state, a political subdivision of this state, or the United
       States to a public body, unless the employee knows that the report is false, or
       because an employee is requested by a public body to participate in an
       investigation, hearing, or inquiry held by that public body, or a court action.

On the basis of this statutory language, our Supreme Court has articulated three elements that a
plaintiff must establish to establish a prima facie case of a WPA violation:

              (1) The employee was engaged in one of the protected activities listed in
       the provision.

               (2) [T]he employee was discharged, threatened, or otherwise discriminated
       against regarding his or her compensation, terms, conditions, location, or
       privileges of employment.

               (3) A causal connection exists between the employee’s protected activity
       and the employer’s act of discharging, threatening, or otherwise discriminating
       against the employee. [Wurtz v Beecher Metro Dist, 495 Mich. 242, 251-252; 848
       NW2d 121 (2014) (footnotes omitted).]

         With respect to the first element, our Supreme Court has noted that “[t]he protected
activities listed in the act consist of reporting or being about to report a violation of a law,
regulation, or rule, or being requested by a public body to participate in an investigation, hearing,
inquiry, or court action.” Id. at 251 n 13, citing MCL 15.362. Regarding the second element, the
Supreme Court observed that although the broad term “adverse employment action” is
sometimes used to describe the retaliatory acts that an employer might take against a
whistleblower, Wurtz, 495 Mich. at 251 n 14, “a plaintiff’s demonstration of some abstract
‘adverse employment action’ as that term has developed in other lines of caselaw will not be
sufficient. Rather, the plaintiff must demonstrate one of the specific adverse employment actions
listed in the WPA.” Id. at 252 n 14.


1
  In light of this conclusion, we need not address whether summary disposition of the WPA
claim was proper on statute of limitation grounds under MCR 2.116(C)(7).


                                                -2-
       Concerning the third element, this Court has explained:

                A plaintiff may establish a causal connection through either direct
       evidence or indirect and circumstantial evidence. Direct evidence is that which, if
       believed, requires the conclusion that the plaintiff’s protected activity was at least
       a motivating factor in the employer’s actions. To establish causation using
       circumstantial evidence, the circumstantial proof must facilitate reasonable
       inferences of causation, not mere speculation. Speculation or mere conjecture is
       simply an explanation consistent with known facts or conditions, but not
       deducible from them as a reasonable inference. In other words, the evidence
       presented will be sufficient to create a triable issue of fact if the jury could
       reasonably infer from the evidence that the employer’s actions were motivated by
       retaliation. [Shaw v City of Ecorse, 283 Mich. App. 1, 14-15; 770 NW2d 31 (2009)
       (quotation marks and citations omitted).]

         Indirect evidence of a causal connection between protected activity and an adverse job
action may be utilized to establish a rebuttable prima facie case that the plaintiff was the victim
of unlawful retaliation. Debano-Griffin v Lake Co, 493 Mich. 167, 176; 828 NW2d 634 (2013).
If the evidence establishes a prima facie case, the burden of proof then shifts to the defendant to
offer a legitimate reason for its action. Roulston, 239 Mich. App. at 281. A plaintiff can prove
that a defendant’s proffered legitimate reason for its conduct is a mere “pretext either directly by
persuading the court that a retaliatory reason more likely motivated the employer or indirectly by
showing that the employer’s proffered explanation is unworthy of credence.” Id. If the
defendant provides a legitimate reason and the plaintiff fails to rebut that legitimate reason, the
defendant is entitled to summary disposition. Hazle v Ford Motor Co, 464 Mich. 456, 465, 477;
628 NW2d 515 (2001). To survive a motion for summary disposition, the plaintiff must raise a
triable issue that the defendant’s proffered reason was not only pretextual but that it was a pretext
for unlawful retaliation. Debano-Griffin, 493 Mich. at 176, citing Hazle, 464 Mich. at 465-466.

        It is well settled that a temporal relationship is insufficient by itself to demonstrate a
causal connection between the protected activity and an adverse employment action. West, 469
Mich. at 186. In other words, a “[p]laintiff must show something more than merely a coincidence
in time between protected activity and adverse employment action.” Id. It is true that a temporal
connection may be evidence of causation when combined with additional evidence that the
protected activity caused the adverse employment action. See Shaw, 283 Mich. App. at 15-16;
Roulston, 239 Mich. App. at 281-282. But the fact that there was a “short time between [a]
plaintiff’s participation in protected activity and the termination of [the] plaintiff’s employment,
without more, is insufficient to establish that the [employer’s] stated reason was a mere pretext.”
Taylor v Modern Engineering, Inc, 252 Mich. App. 655, 662; 653 NW2d 625 (2002). Where a
plaintiff fails to present evidence other than the timing of the employment action in relation to
the plaintiff’s participation in protected activity, a genuine issue of material fact that the adverse
action was retaliatory is not created. Id. Rather, a plaintiff’s reliance solely on the timing of the
adverse action only supports speculation. Id. “Summary disposition for the defendant is
appropriate when a plaintiff cannot factually demonstrate a causal link between the protected
activity and the adverse employment action.” West, 469 Mich. at 184.



                                                 -3-
        First, we agree with plaintiff that a genuine issue of material fact exists concerning
whether he engaged in a protected activity. At the time of the relevant events in this case,
plaintiff was a police officer for the Warren Police Department (WPD). Plaintiff testified that,
after returning to the police station from an incident that occurred on Blackmar Street and in the
following days, he verbally reported to his supervisors about another officer’s purported
misconduct in arresting two teenagers. According to plaintiff, he did not report the alleged
misconduct in a subsequent written report because he had already been placed on the front desk
and feared further retaliation. “The WPA protects an employee who reports or is about to report
a violation or suspected violation of a law or regulation to a public body.” Brown v Mayor of
Detroit, 478 Mich. 589, 594; 734 NW2d 514 (2007) (emphasis omitted), citing MCL 15.362. “A
‘public body’ includes a ‘law enforcement agency or any member or employee of a law
enforcement agency.’ MCL 15.361(d)(v). It does not matter if the public body to which the
suspected violations were reported was also the employee’s employer.” Id. at 595. Plaintiff’s
verbal reports to his supervisors at the WPD concerning another officer’s purported misconduct
amounting to an illegal arrest of the two teenagers in the Blackmar incident comprised a report of
a suspected violation of a law or regulation to a public body. Although plaintiff did not report
this misconduct when he subsequently prepared a written report, plaintiff’s explanation that he
omitted this information from his written report because he feared further retaliation presents a
question of credibility. A court may not assess credibility when deciding a motion for summary
disposition. Anzaldua v Neogen Corp, 292 Mich. App. 626, 637; 808 NW2d 804 (2011).
Plaintiff’s verbal reports were sufficient to establish a protected activity. See MCL 15.362.

        But we agree with defendants and the trial court that plaintiff has failed to demonstrate a
genuine issue of material fact concerning whether he suffered an adverse employment action.
Plaintiff’s reassignments to the front desk and to the jail were not adverse employment actions.
A mere inconvenience or an alteration of job responsibilities does not comprise an adverse
employment action. Wilcoxon v Minn Mining & Mfg Co, 235 Mich. App. 347, 364; 597 NW2d
250 (1999). An employee’s subjective preference for or against a particular assignment is not
controlling. Id. Plaintiff’s reassignments did not comprise a discharge, a threat, or a form of
discrimination concerning his compensation or terms or conditions of employment. Wurtz, 495
Mich. at 251-252. Plaintiff, who was a patrol officer, admitted that patrol officers are rotated
onto front desk duties and that they work in the jail. Plaintiff further acknowledged that his pay
and benefits were not altered after being assigned to the front desk and the jail; consequently,
plaintiff has not established an adverse employment action on these grounds.

      Plaintiff claims that he was constructively discharged and that this constituted an adverse
employment action. We disagree.

       [A] constructive discharge is not a cause of action, but simply the culmination of
       alleged wrongful actions that would cause a reasonable person to quit
       employment. Constructive discharge is a defense that a plaintiff interposes to
       preclude the defendant from claiming that the plaintiff voluntarily left
       employment. The resignation itself does not constitute a separate cause of action.
       [Joliet v Pitoniak, 475 Mich. 30, 41; 715 NW2d 60 (2006) (citations omitted).]

        In Vagts v Perry Drug Stores, Inc, 204 Mich. App. 481, 487-488; 516 NW2d 102 (1994)
(quotation marks and citations omitted), this Court explained:

                                                -4-
                 A constructive discharge is established where an employer deliberately
         makes an employee’s working conditions so intolerable that the employee is
         forced into an involuntary resignation or, stated differently, when working
         conditions become so difficult or unpleasant that a reasonable person in the
         employee’s shoes would feel compelled to resign. Where reasonable persons
         could reach different conclusions regarding whether these elements are
         established, the issue becomes a question of fact for the jury and not one properly
         decided by the trial court.

We find persuasive the reasoning in LaPointe v United Autoworkers Local 600, 103 F3d 485,
489 (CA 6, 1996), that “an employee who leaves his employment when he has been presented
with legitimate options for continued employment with that employer, even in a less prestigious
position, is precluded from claiming constructive discharge.”2

        In this case, plaintiff claims he was constructively discharged because while plaintiff was
on duty in the jail area of the WPD on June 13, 2012, Green, who was the WPD commissioner,
told plaintiff that he would be fired if he left his post. The record contains an audio recording of
Green’s statements to plaintiff on June 13, 2012. Green told plaintiff:

                 Okay, I’m ordering you not to leave your post. If you leave your post, I’m
         going to fire you tomorrow morning. Or no, I’m going to fire you today. I’m
         going to have a Loudermill3 hearing one hour after you leave this building, and
         you’re gonna be fired. And, I’m preparing a search warrant for your house, and
         I’m going to do the search warrant regardless of what happens. I have your house
         right now. And if your neighbors are in your house emptying property out,
         they’re going to be stopped as well. Or your friend or your girlfriend. Because
         then you are interfering in an investigation, and I will talk to the prosecutor, and I
         will place you under arrest. [Footnote added.]

        Viewed in context, Green was informing plaintiff of the consequences that would ensue if
he left his post or interfered in the investigation of plaintiff for identity theft or fraud. The facts
underlying this investigation are set forth in affidavits prepared by the WPD for the issuance of
search warrants of plaintiff’s house and vehicle. On June 11, 2012, plaintiff was being
interviewed as part of an internal investigation related to his alleged abuse of overtime. During
this interview, four identification cards fell from plaintiff’s pocket, which plaintiff attempted to
conceal. Three of the cards belonged to deceased persons with respect to whom plaintiff had
prepared police reports more than two months earlier. Under WPD policy, an officer is supposed
to turn in identification cards immediately after preparing a police report concerning a death.
Also, no legitimate reason was found for plaintiff to possess the fourth identification card that
fell from his pocket. A fifth identification card was then found in plaintiff’s duty bag; this card


2
 Although it is not binding, case law from lower federal courts may be considered persuasive
authority. Abela v Gen Motors Corp, 469 Mich. 603, 606-67; 677 NW2d 325 (2004).
3
    Cleveland Bd of Ed v Loudermill, 470 U.S. 532; 105 S. Ct. 1487; 84 L. Ed. 2d 494 (1985).


                                                  -5-
belonged to a person that plaintiff had arrested on April 27, 2012 for OUIL 3rd; plaintiff had
written in his report that this identification card was destroyed. After learning that this fifth
identification card had been found and that his locker had been searched, plaintiff used another
officer’s cell phone to call plaintiff’s neighbors. In one of these calls he told a neighbor to go to
plaintiff’s house and shred some papers. A district judge authorized the search warrants.

        Deposition testimony also reveals that plaintiff engaged in conduct that could reasonably
be viewed as concealment efforts in connection with the investigation of him for identity theft or
fraud. Plaintiff’s testimony reflects that after he was told that his WPD locker would be searched
following his failure to explain how he came to possess the identification cards, plaintiff
removed items from his locker before it was searched. After being questioned on June 13, 2012
about his concealment efforts related to the locker, plaintiff was informed that his home may be
searched. Lieutenant Matheny instructed plaintiff to remain at his post at the jail. Plaintiff
claims that he told Matheny that his blood sugar was dropping and that he was not feeling well,
and that Matheny yelled at plaintiff. Plaintiff, however, admits that he did not ask his union
representative, who was with him at the time, to get him some food. Plaintiff then used another
officer’s cell phone to call plaintiff’s neighbor and told the neighbor to remove a shredder from
plaintiff’s house.4 This call was reported to Matheny, who reported it to Green. The WPD
contacted plaintiff’s neighbor, who said that plaintiff told her to go to his house and shred
documents. Based on these escalating events, search warrants were sought and obtained for
plaintiff’s home and vehicle. Plaintiff resigned later that day after being taken to Green’s office.
Plaintiff’s union representative drove him home.

        In light of these facts, we conclude that Green’s comments did not create working
conditions so difficult or unpleasant that a reasonable person would feel compelled to resign.
Green made the comments after plaintiff had engaged in actions that could reasonably be viewed
as concealment efforts or attempts to interfere in the investigation of him for identity theft or
fraud, including plaintiff’s removal of items from his locker after learning it would be searched
and his telling a neighbor to shred papers or remove a shredder from plaintiff’s home. Green
told plaintiff to remain at his post. Plaintiff was told that he would be fired if he left his post and
would be arrested if he interfered in the investigation of him for identity theft or fraud. Plaintiff
was not denied legitimate options for continued employment with the WPD. If he remained at
his post and did not interfere in the investigation, he could have remained employed. Overall,
the facts fail to establish a constructive discharge. Plaintiff has not demonstrated a genuine issue




4
  As the above discussion indicates, the evidence conflicts concerning whether plaintiff told the
neighbor to shred papers that were in the home or to remove the shredder itself. In either event,
plaintiff’s communication with his neighbor is reasonably viewed as suspicious and an apparent
concealment effort given that the phone call was made after plaintiff was told that his house
could be searched in connection with the investigation of him for identity theft or fraud.


                                                 -6-
of material fact concerning whether he was subjected to an adverse employment action, and
defendants are therefore entitled to summary disposition with respect to the WPA claim.5

       Further, even if plaintiff could show that his reassignments to the front desk and the jail
were adverse employment actions or that the events of June 13, 2013, amounted to a constructive
discharge, summary disposition would still be appropriate because plaintiff has not demonstrated
a genuine issue of material fact concerning causation. Plaintiff has failed to present direct
evidence that his protected activity of making verbal reports concerning the Blackmar incident
was a motivating factor in the decisions to reassign him to the front desk and the jail or in
defendants’ conduct related to the investigation of plaintiff on June 13, 2012. Nor has plaintiff
presented any circumstantial proof that would facilitate reasonable inferences of causation rather
than mere speculation. “The fact that a plaintiff engages in a ‘protected activity’ under the
[WPA] does not immunize him from an otherwise legitimate, or unrelated, adverse job action.”
West, 469 Mich. at 187.

        As discussed, a temporal relationship is insufficient by itself to demonstrate a causal
connection between the protected activity and any adverse employment action. West, 469 Mich.
at 186. Plaintiff presents nothing more than a temporal relationship between his alleged
protected activity and the purported adverse job actions. Plaintiff claims to have verbally
reported concerning the Blackmar incident of April 14, 2012, after returning to the police station
and in the following days. Plaintiff was reassigned to the front desk on May 12, 2012, while
internal investigations were pending related to his alleged overtime abuse. Defendants presented


5
  Plaintiff also argues that he was subjected to a hostile work environment, asserting that he “was
written up improperly, taken off his normal assignment, was beaten down and pushed in a corner
basically in the jail. Told to sit and feed prisoners and watch TV and shut my mouth and that’s
it.” (Quotations marks, punctuation, and citation omitted.) Plaintiff also references in support of
his hostile work environment claim the allegations that he was placed on the front desk, had his
job and freedom threatened, was threatened with a search of his home, and was denied access to
medication and candy to treat medical conditions. Plaintiff offers no legal context for his
assertion of a hostile work environment. Plaintiff makes no indication that he is seeking to
contest the dismissal of his gender discrimination claim that was dismissed earlier in the
litigation. Nor does plaintiff articulate whether he is seeking to establish an adverse employment
action under the WPA on the basis of a hostile work environment. Plaintiff cites no authority
establishing that the existence of a hostile work environment may be asserted to establish an
adverse employment action under the WPA. Instead, he cites Radtke v Everett, 442 Mich. 368,
394-395; 501 NW2d 155 (1993), a case that addressed sexual harassment claims under the Civil
Rights Act, MCL 37.2101 et seq. “A party may not leave it to this Court to search for authority
to sustain or reject its position.” Magee v Magee, 218 Mich. App. 158, 161; 553 NW2d 363
(1996). Nor may a party simply announce a position and leave it to this Court to unravel and
elaborate the party’s arguments. Wilson v Taylor, 457 Mich. 232, 243; 577 NW2d 100 (1998).
“An appellant’s failure to properly address the merits of his assertion of error constitutes
abandonment of the issue.” Peterson Novelties, Inc v City of Berkley, 259 Mich. App. 1, 14; 672
NW2d 351 (2003).


                                                -7-
deposition testimony establishing that a patrol officer who is the subject of multiple internal
investigations is routinely assigned to the front desk. Plaintiff was later reassigned to the jail
because citizens complained about plaintiff’s discourteous behavior at the front desk. Plaintiff
testified that he was reassigned to the front desk “[a]s part of retaliation for the Blackmar
incident and reporting it.” But plaintiff has identified no objective basis for reaching this
conclusion. His subjective belief that he was reassigned to the front desk as retaliation for
reporting the Blackmar incident amounts to pure speculation based only on a temporal
relationship and fails to establish a genuine issue of material fact. Taylor, 252 Mich. App. at 662.

        It is also notable that the WPD’s internal investigations of plaintiff related to concerns
regarding his alleged abuse of overtime pertaining to a timeframe before the Blackmar incident.
Aherns testified that in December of 2011, plaintiff received a one-day suspension for lying. At
that time, Green stated that there was to be no more overtime abuse and directed Aherns to rein
in plaintiff’s overtime. More overtime issues arose in late April and May of 2012 when plaintiff
allegedly used excessive overtime hours to complete a report for an OUIL-3rd arrest, allegedly
lied about needing to complete a report that he had already completed in his car, and allegedly
arranged to move a court date to a day that he was off duty so he could be paid overtime. This
evidence further undermines plaintiff’s speculative contention that his reassignments to the front
desk and the jail were in retaliation for reporting the Blackmar incident, which occurred after the
December 2011 directive from Green on overtime issues.

        Further, there is no evidence of a causal link between plaintiff’s reporting of the
Blackmar incident in April 2012 and the events on June 13, 2012, that plaintiff claims amounted
to a constructive discharge. Plaintiff’s assertion of causation is wholly speculative. But even
assuming that plaintiff had presented indirect evidence of a causal connection between his
protected activity and the alleged adverse job actions, thereby establishing a rebuttable prima
facie case that he was the victim of unlawful retaliation, we conclude defendants would still be
entitled to summary disposition because they provided legitimate reasons for their actions and
plaintiff failed to rebut those legitimate reasons. Debano-Griffin, 493 Mich. at 176. As
discussed, defendants presented evidence that plaintiff was assigned to the front desk because he
was the subject of multiple internal investigations related to alleged overtime abuse, and it was
routine WPD policy to assign a patrol officer to the front desk in that situation. Plaintiff was
then assigned to the jail because citizens complained about plaintiff’s discourteous behavior at
the front desk. Defendants also presented evidence that the events on June 13, 2012, including
Green’s comments to plaintiff on that date, were related to an investigation of plaintiff for
identity theft or fraud after multiple identification cards fell from plaintiff’s pocket and plaintiff
engaged in what appeared to be escalating efforts to thwart this investigation, including by
removing items from his locker before it was searched and telling a neighbor to shred papers or
remove a shredder from plaintiff’s home before a search warrant was executed.

         Plaintiff has failed to raise a triable issue that defendants’ proffered legitimate reasons
were a mere pretext for unlawful retaliation. Again, plaintiff identifies no evidence linking his
verbal report regarding the Blackmar incident and the assignment of plaintiff to the front desk
and the jail. With respect to the identity theft or fraud investigation of plaintiff, we note that a
district judge found probable cause and authorized the search warrants. Plaintiff admitted that as
a police officer, he would have had suspicions if someone had three or four identification cards
belonging to other people. Further, there is no evidence that Matheny and Green, who were

                                                 -8-
investigating the identity theft matter, were even aware that plaintiff had supposedly made a
verbal report concerning the Blackmar incident to his supervisor, let alone that Matheny and
Green engaged in the identity theft investigation of plaintiff as a mere pretext for retaliating
against him. Matheny testified that he was not aware plaintiff had reported that the Blackmar
arrests were improper.

        Plaintiff asserts that defendants’ reasons for assigning plaintiff to the front desk and to the
jail were unworthy of credence. Plaintiff says the third overtime abuse issue did not arise until
after he was placed on the front desk, that the second overtime abuse issue did not involve an
actual request for overtime, that no other officer was the subject of three open internal affairs
complaints in such a short time, and that no other officer was placed on the front desk for three
weeks for the same or similar conduct. Plaintiff claims that the overtime abuse claims involved
only “small issues” that were “not worthy of” such punishment, that it took over two weeks for
the WPD to take action against plaintiff for the claimed overtime issue involving the OUIL-3rd
report, and that plaintiff was improperly disciplined for something he “would have done”
because he did not actually claim overtime for the second alleged overtime abuse issue. But
plaintiff fails to present an argument concerning precisely how any of these points establish that
defendants’ proffered legitimate reasons were a pretext for unlawful retaliation. Debano-Griffin,
493 Mich. at 176. Plaintiff may not simply announce his position and leave it to this Court to
unravel and elaborate for him his arguments. Wilson v Taylor, 457 Mich. 232, 243; 577 NW2d
100 (1998). We could therefore decline to address these arguments. Id.

        In any event, plaintiff’s arguments do not raise a triable issue concerning pretext.
Plaintiff is simply attempting to litigate the merits of the underlying internal investigations
concerning his alleged overtime abuse and the propriety of assigning him to the front desk and
the jail pending those investigations. This Court is not reviewing those underlying internal
investigations. Rather, the sole issue here is whether defendants’ asserted reasons for their
actions were a mere pretext for unlawful retaliation. The fact that one of the overtime abuse
investigations was initiated after plaintiff was assigned to the front desk does not undermine the
overall reason for assigning him to that position, i.e., he was the subject of multiple overtime
abuse inquiries. As discussed, plaintiff had a history of overtime issues dating back to before he
claims to have made a verbal report concerning the Blackmar incident. More overtime abuse
issues then arose in the period from late April to May of 2012. Plaintiff’s contention that one of
the overtime abuse issues did not involve an actual request for overtime ignores the fact that the
investigations were related to overtime issues, including allegations that plaintiff had lied about
needing to prepare a report that he had already completed. Likewise, plaintiff’s claim that he
was punished for something he “would have done” ignores that the investigations concerned
conduct related to overtime abuse and did not necessarily pertain to actual requests for overtime
in each individual instance. The fact that no other officer was the subject of three internal
investigations opened within a particular amount of time does not establish that the
investigations against plaintiff were a mere pretext. Equally plausible explanations are that no
other officer engaged in conduct warranting investigations as frequently as plaintiff did, or that
any such misconduct by other officers was not discovered. Plaintiff’s assertion that the overtime
abuse claims involved only “small issues” is a purely subjective characterization that fails to
establish that defendants’ proffered reasons were pretextual.



                                                 -9-
        Plaintiff also asserts that he was treated differently from another police officer who
plaintiff says converted guns to his own use, sold some guns, kept others, and gave some to other
officers. Plaintiff says that this other officer’s home was not searched but plaintiff’s home was.
Plaintiff fails to cite authority with respect to this argument or to explain how the treatment of
the other officer establishes that defendants’ conduct with respect to plaintiff was a pretext for
unlawful retaliation; consequently, this argument may be deemed waived. Wilson, 457 Mich. at
243; Peterson Novelties, Inc v City of Berkley, 259 Mich. App. 1, 14; 672 NW2d 351 (2003). In
any event, plaintiff’s argument fails to rebut defendants’ proffered legitimate reasons for
investigating plaintiff for identity theft or fraud. The record is inadequate to allow a conclusion
that plaintiff and the other officer were so similarly situated that any disparity in their treatment
establishes that the treatment of plaintiff was a pretext for unlawful retaliation. As discussed,
plaintiff engaged in an escalating series of acts that suggested he was attempting to hide
wrongdoing, including by attempting to conceal multiple identification cards that fell from his
pocket, by removing items from his locker after being told that it could be searched, and then by
asking a neighbor to shred documents or to remove a shredder from his home. Plaintiff identifies
no similar series of escalating concealment efforts in the other officer’s case.

        Plaintiff also criticizes the WPD’s handling of the Blackmar incident. Plaintiff asserts
that the WPD performed no “real” investigation of the Blackmar incident because plaintiff and
other officers were not interviewed. Defendant emphasizes that Green did not watch the video of
the Blackmar incident. Plaintiff asserts that these facts reflect an effort to cover up the Blackmar
incident and to retaliate against plaintiff and to silence him about what happened there. Plaintiff
says that one of the teenagers at the Blackmar incident was charged with “lunging at an officer”
after the teenager was already handcuffed. Plaintiff says that an officer’s admitting to using
profanity during the Blackmar incident for which he received a one-day suspension fails to
reflect that there was a false arrest and an illegal entry into a home. Plaintiff makes other
assertions regarding purported efforts by the WPD to “cover up” the Blackmar incident.

        Plaintiff’s argument again loses sight of the legal elements of his WPA claim. Plaintiff
essentially seeks to challenge the propriety of the underlying arrests on Blackmar and the WPD’s
investigation of that matter. This appeal is not from an administrative determination concerning
the WPD’s handling of the Blackmar incident; this case concerns a WPA claim filed by plaintiff.
Plaintiff presented evidence that he engaged in a protected activity by making verbal reports of
an alleged illegal arrest at the Blackmar incident. Therefore, we accept for purposes of
plaintiff’s argument that the arrests at Blackmar may have been illegal and that plaintiff reported
this fact. The issue now is whether any adverse job actions against plaintiff comprised a mere
pretext to retaliate against him for making those reports. The purported impropriety of the
Blackmar arrests and the alleged inadequacy of the WPD’s investigation do not establish that the
claimed adverse job actions against plaintiff were pretexts for unlawful retaliation. Indeed, every
WPA case involves a claim that a violation or a suspected violation of a law or regulation
occurred. See MCL 15.362. Further, it is common sense that an employee typically reports a
violation to a public body only when the employer has not adequately addressed the matter; that
is, if the employer had already adequately addressed the alleged legal violation, then no
protected activity would generally be needed. It therefore follows that if the mere existence of a
violation and of the employer’s failure to conduct an adequate investigation sufficed to establish
pretext, then pretext would exist virtually whenever a protected activity is established. This
would essentially conflate the separate elements of a protected activity and causation. Plaintiff’s

                                                -10-
arguments challenging the legality of the Blackmar arrests and the adequacy of the WPD’s
investigation are therefore inapposite with respect to the element at issue.

        Plaintiff further contends that the officer who signed the search warrant affidavit,
Sergeant Stephen Mills, testified that he was not told that there had been an investigation before
he signed the affidavit and that such information would have been valuable to him. Plaintiff
asserts that this investigation cleared him of any wrongdoing. Plaintiff says that this proves that
the search warrant “was concocted to get it past the judge who signed off on the search warrant”
and that it supports plaintiff’s position that defendants’ claimed legitimate actions lacked
credibility. This argument is devoid of merit. It is true that Mills testified that he did not learn
until after the search warrant was executed that credit reports had been run on the persons whose
identification cards plaintiff possessed and that those searches did not turn up any suspicious
activity. Mills indicated that this information would have helped him decide whether to put his
name on the search warrant affidavit. Although this information may have tended to exculpate
plaintiff, plaintiff overstates his argument in saying that it cleared him of any wrongdoing. The
fact that credit reports did not reveal any suspicious activity at that point did not preclude further
investigation concerning plaintiff’s possession of multiple identification cards and his apparent
concealment efforts described earlier.6 The facts plaintiff cited fail to establish that defendants
were undertaking the identity theft investigation as a mere pretext to retaliate against plaintiff.
Because plaintiff has presented no evidence that defendants’ proffered legitimate reasons for
their actions were a pretext for unlawful retaliation, we conclude defendants are entitled to
summary disposition. Debano-Griffin, 493 Mich. at 176; Hazle, 464 Mich. at 465-466, 477.

       Plaintiff next argues that he presented a genuine issue of material fact concerning his
claim of intentional infliction of emotional distress. We disagree.

               In order to establish intentional or reckless infliction of emotional distress,
       a plaintiff must show (1) extreme and outrageous conduct, (2) intent or
       recklessness, (3) causation, and (4) severe emotional distress. Liability attaches
       only when a plaintiff can demonstrate that the defendant’s conduct is so
       outrageous in character, and so extreme in degree, as to go beyond all possible
       bounds of decency, and to be regarded as atrocious and utterly intolerable in a
       civilized community. A defendant is not liable for mere insults, indignities,
       threats, annoyances, petty oppressions, or other trivialities.

              The test to determine whether a person’s conduct was extreme and
       outrageous is whether recitation of the facts of the case to an average member of
       the community would arouse his resentment against the actor, and lead him to


6
  Plaintiff’s argument overlooks the fact that one could engage in identity theft in ways that
might not be reflected on the victim’s credit report. See MCL 445.65(1)(a) (stating that a person
shall not, with intent to defraud or violate the law, use or attempt to use another person’s
personal identifying information to “[o]btain credit, goods, services, money, property, a vital
record, a confidential telephone record, medical records or information, or employment” or to
“[c]ommit another unlawful act.”).


                                                -11-
       exclaim, “Outrageous!” In reviewing claims of intentional or reckless infliction
       of emotional distress, it is generally the trial court’s duty to determine whether a
       defendant’s conduct may reasonably be regarded as so extreme and outrageous as
       to permit recovery. Where reasonable minds may differ, whether a defendant’s
       conduct is so extreme and outrageous as to impose liability is a question for the
       jury. [Lewis v LeGrow, 258 Mich. App. 175, 196-197; 670 NW2d 675 (2003)
       (quotation marks and citations omitted).]

        Plaintiff contends that defendants engaged in extreme and outrageous conduct because
plaintiff was not allowed his candy and medication to treat his medical conditions; Green
threatened to search plaintiff’s home, and plaintiff’s union representative said plaintiff would be
arrested if he went back to his house. Plaintiff asserts that defendants knew plaintiff was diabetic
and attempted to cover up this fact. He further contends that the trial court essentially covered for
defendants by stating that plaintiff did not officially notify defendants that he was diabetic.
Plaintiff says he was later held against his will in a guarded room, was still not allowed to get his
medication or candy, and was yelled at and threatened by Green.

        Plaintiff’s argument lacks merit. As discussed, plaintiff was suspected of identity theft or
fraud during the events of June 13, 2012. There was ample evidence to support the WPD’s
suspicions. Plaintiff admitted that he would have had suspicions if a person had three or four
identification cards belonging to other people. As a matter of law, a police officer is not liable
for intentional infliction of emotional distress for pursuing an arrest warrant on the basis of
presumptively credible information amounting to probable cause. Walsh, 263 Mich. App. at 634.
Green’s comments to plaintiff were reasonable efforts to communicate what would happen if
plaintiff abandoned his post or attempted to interfere in the investigation of him for identity theft.

        Plaintiff’s claim that he was denied access to his candy and medication to treat his
medical condition is inadequately supported. Plaintiff testified that he told Matheny that his
sugar was dropping and that Matheny at some point told plaintiff that he could not abandon his
post. But there is no evidence that Matheny was aware of plaintiff’s diabetic condition or that
plaintiff told Matheny that he needed candy or medication and that Matheny then denied plaintiff
access to these items. Likewise, Green testified that he was not aware that plaintiff has diabetes
and that plaintiff never reported to the WPD that he was diabetic. Green said plaintiff’s file does
not indicate he is diabetic.7 Green testified that orange juice and food are available in the jail for



7
  In March of 2009, plaintiff indicated in a communication to a prior commissioner of the WPD
in connection with another overtime abuse investigation of plaintiff: “Note: I have diabetes and
my sugar was low. I saw 7-11 and went to get a coffee with extra sugar in it.” This
communication was referenced in the trial court’s opinion and order granting defendants’ earlier
motion for summary disposition concerning plaintiff’s Persons With Disabilities Civil Rights Act
and gender discrimination claims. We conclude that the reference to plaintiff’s diabetic
condition in a communication to a prior commissioner in respect to a separate internal
investigation of plaintiff in 2009 does not facilitate a reasonable inference that Matheny or Green
had knowledge of plaintiff’s diabetes at the time of the relevant events in this case.


                                                -12-
diabetic prisoners and that plaintiff never told Green that he was sick and needed medication or a
rest. According to Green, plaintiff brought a lunch with him that day that he took home with him
when he resigned. Also, plaintiff admitted that he did not ask his union representative, who was
with him at the time, to get him some food. After plaintiff was taken to Green’s office and
resigned, plaintiff was escorted to his locker, where he ate candy and took medicine.

        Overall, we conclude that plaintiff has failed to establish a genuine issue of material fact
regarding extreme and outrageous conduct. Summary disposition was therefore properly granted
on plaintiff’s intentional infliction of emotional distress claim.

        Plaintiff next argues that he presented a genuine issue of material fact regarding his false
imprisonment claim. We disagree. False imprisonment requires “an unlawful restraint on a
person’s liberty or freedom of movement.” Peterson Novelties, 259 Mich. App. at 17. “The
elements of false imprisonment are (1) an act committed with the intention of confining another,
(2) the act directly or indirectly results in such confinement, and (3) the person confined is
conscious of his confinement.” Moore v Detroit, 252 Mich. App. 384, 387; 652 NW2d 688
(2002) (quotation marks and citations omitted). “[B]rief confinements or restraints are
insufficient for false imprisonment.” Id. at 388. An essential component of a false imprisonment
claim is that the imprisonment was false, i.e., that the defendant lacked any right or authority to
confine the plaintiff. Id. Stated differently, to be “false,” the restraint must be illegal, i.e., must
have occurred without probable cause or other lawful authority to support it. See Id.; see also
Walsh, 263 Mich. App. at 627, and Peterson Novelties, 259 Mich. App. at 18.

               Probable cause involves a determination of both the historical facts and
       whether the rule of law as applied to the facts is violated. Want of probable cause
       is a question of law to be determined by the court. Where the facts on which the
       issue turns are in dispute, the question is for the jury. To constitute probable
       cause, there must be such reasonable grounds of suspicion, supported by
       circumstances sufficiently strong in themselves to warrant an ordinarily cautious
       man in the belief that the person arrested is guilty of the offense charged.
       Probable cause is a commonsense concept dealing with practical considerations of
       everyday life that must be viewed from the perspective of reasonable and prudent
       persons, not legal technicians. [Walsh, 263 Mich. App. at 628 (quotation marks,
       punctuation, and citations omitted).]

It is well established a police officer may form probable cause as to suspected illegality on the
basis of the presumptively reliable information related to him by other officers. Id. at 630.

        Plaintiff contends that he was falsely imprisoned because on June 13, 2012, he was not
allowed to leave the jail, was then locked in a guarded room for approximately 10 minutes, and
was later escorted to Green’s office. However, plaintiff was on duty as a police officer at the jail
on that day. The fact that plaintiff was instructed not to leave his post if he wished to remain
employed did not establish that he suffered an unlawful restraint on his liberty or freedom of
movement. It was plaintiff’s choice to work for the WPD as a police officer, and his obligation
to stay at his post was a function of his employment. To the extent plaintiff was later directed to
remain in a guarded conference room or escorted to Green’s office, we note that any confinement
or restraint was relatively brief and insufficient for false imprisonment. Moore, 252 Mich App at

                                                 -13-
388. Further, even if plaintiff were confined, he was not falsely imprisoned because the WPD
had probable cause to suspect that plaintiff committed identity theft and was actively engaged in
obstructing an ongoing investigation. As discussed, plaintiff dropped multiple identification
cards from his pocket in front of command officers, attempted to conceal the cards, removed
items from his locker after being told that it would be searched, and told a neighbor to remove a
shredder from plaintiff’s home or to shred papers after learning that his home would be searched.
Plaintiff admitted that he would be suspicious of someone who had multiple identification cards.
Overall, the WPD had reasonable grounds to suspect that plaintiff committed identity theft. Any
brief confinement to prevent plaintiff from continuing his apparent and escalating efforts to
interfere in the investigation during the search of his home was supported by probable cause.
Therefore, plaintiff has not established a genuine issue of material fact concerning his false
imprisonment claim.

        Finally, plaintiff argues that the trial court erred in granting summary disposition to
defendants on plaintiff’s conspiracy and concert of actions claims. We disagree. “A civil
conspiracy is a combination of two or more persons, by some concerted action, to accomplish a
criminal or unlawful purpose, or to accomplish a lawful purpose by criminal or unlawful means.”
Admiral Ins Co v Columbia Cas Ins Co, 194 Mich. App. 300, 313; 486 NW2d 351 (1992). Where
a plaintiff fails to establish any tortious conduct, the plaintiff’s conspiracy action must also fail.
Id.; see also Advocacy Org for Patients & Providers v Auto Club Ins Ass’n, 257 Mich. App. 365,
384; 670 NW2d 569 (2003) (“Because plaintiffs failed to establish any actionable underlying
tort, the conspiracy claim must also fail.”). Similarly, plaintiff’s concert of action claim fails.
Urbain v Beierling, 301 Mich. App. 114, 132; 835 NW2d 455 (2013) (“For both civil conspiracy
and concert of action, the plaintiff must establish some underlying tortious conduct.”).

         In this case, plaintiff relies on the same underlying facts to support his civil conspiracy
and concert of action claims that he used to assert his WPA, false imprisonment, and intentional
infliction of emotional distress claims. Plaintiff argues that defendants conspired and acted with
a common purpose and design to retaliate against him to silence him about the Blackmar
incident, that they conspired to falsely imprison plaintiff and illegally search his home and car,
and that they had Sergeant Mills sign a search warrant affidavit without telling him that plaintiff
had been cleared of wrongdoing. As discussed, plaintiff has failed to demonstrate a genuine
issue of material fact concerning his WPA, intentional infliction of emotional distress, and false
imprisonment claims. Plaintiff identifies no other tort that he thinks the underlying facts
establish. “Given that plaintiff has not established that defendants committed an underlying tort,
[he] cannot sustain [his] claims of concert of action and civil conspiracy. Accordingly, the trial
court properly granted summary disposition on those claims.” Id.

       We affirm. As the prevailing party, defendants may tax costs pursuant to MCR. 7.219.

                                                              /s/ Jane E. Markey
                                                              /s/ Donald S. Owens
                                                              /s/ Elizabeth L. Gleicher




                                                -14-